TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JULY 28, 2016



                                       NO. 03-15-00533-CV


                                      Leah Shike, Appellant

                                                  v.

                                 Anthony Charles Flot, Appellee




        APPEAL FROM 335TH DISTRICT COURT OF BASTROP COUNTY
    BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND BOURLAND
       REVERSED AND REMANDED -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the summary judgment signed by the district court on June 17, 2015.

Having reviewed the record and the parties’ arguments, the Court holds that there was reversible

error in the district court’s summary judgment. Therefore, the Court reverses the district court’s

summary judgment and remands the case to the district court for further proceedings. The

appellee shall pay all costs relating to this appeal, both in this Court and the court below.